           Case 1:20-mc-00089-AWI-SAB Document 17 Filed 02/03/21 Page 1 of 2

 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                       EASTERN DISTRICT OF CALIFORNIA
 5

 6
     UNITED STATES OF AMERICA,                            Case No.: 1:20-mc-00089-AWI-SAB
 7
                    Plaintiff,                            ORDER ADOPTING FINDINGS AND
 8                                                        RECOMMENDATIONS AND GRANTING
                             v.                           REQUEST FOR FINAL ORDER OF
 9                                                        GARNISHMENT AND DIRECTING THE
     ASHLEY MADDOX,                                       GOVERNMENT TO SERVE A COPY OF THIS
10                                                        ORDER
                   Defendant and Judgment Debtor.
11                                                        (DOC. Nos. 9, 11, 12, 14)
     JOHN HANCOCK RETIREMENT PLAN
12   SERVICES, LLC,
13                 Garnishee.
14
            On October 2, 2020, the United States (“the government”) filed an application for a writ of
15
     garnishment pursuant to Section 3205(c)(7) of the Federal Debt Collection Procedure Act (“FDCPA”) 28
16
     U.S.C. § 3001, et seq., against defendant and judgment debtor Ashley Maddox (“defendant”). (ECF No.
17
     1.) On November 27, 2020, the government filed a request for a findings and recommendations for final
18
     order of garnishment which was referred to a United States magistrate judge pursuant to 28 U.S.C. §
19
     636(b)(1)(B) and Local Rule 302. (Doc. No. 9.)
20
            On January 5, 2021, the magistrate judge filed a findings and recommendations recommending
21
     that the request for a final order of garnishment be granted.        (Doc. No. 14.)   The findings and
22
     recommendations was served on the parties and contained notice that any objections to the findings and
23
     recommendations were to be filed within fourteen (14) days from the date of service. (Id.; Certificate of
24
     Service, Doc. No. 15.) The period for filing objections has passed and no objections have been filed.
25
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a de novo
26
     review of this case.        Having carefully reviewed the entire file, the court finds the findings and
27
     recommendations to be supported by the record and by proper analysis.
28



30
            Case 1:20-mc-00089-AWI-SAB Document 17 Filed 02/03/21 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1.         The findings and recommendations, filed January 5, 2021, is ADOPTED IN FULL;

 3           2.         The United States’ request for a final order of garnishment is GRANTED;

 4           3.         Within fifteen (15) days of the date of service of this order, garnishee John Hancock

 5                      Retirement Plan Services, LLC, is DIRECTED TO PAY the Clerk of the United States

 6                      District Court $5,075.001 of the funds in the accounts held by garnishee in which judgment

 7                      debtor, Ashley Maddox, has an interest;

 8           4.         Payment SHALL BE MADE in the form of a cashier’s check, money order or company

 9                      draft, made payable to the Clerk of the Court and delivered to the United States District

10                      Court, Eastern District of California, 501 I Street, Room 4-200, Sacramento, California

11                      95814. The criminal docket number (1:17-CR-00167-DAD) shall be stated on the payment

12                      instrument;

13           5.         The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

14                      case, if necessary;

15           6.         This garnishment shall be terminated when the payment is deposited with the Clerk of the

16                      Court;

17           7.         Within three (3) days of the date of entry of this order, the United States SHALL SERVE

18                      a copy of this order on the judgment debtor and the garnishee and file proof of service in

19                      this matter; and

20           8.         The Clerk of the Court is DIRECTED to CLOSE this action.

21
     IT IS SO ORDERED.
22

23 Dated: February 3, 2021
                                                          SENIOR DISTRICT JUDGE
24

25

26
27
             1
                 The United States’ original request was for $5,100.00; however, the current balance of the judgment is $5,075.00,
28 as a result of a payment.

                                                                    2
30
